16-2503
     Weng v. Sessions
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A087 978 578
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   26th day of March, two thousand eighteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   QI QING WENG,
14            Petitioner,
15
16                      v.                                           16-2503
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jay Ho Lee, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Justin R. Markel,
27                                       Senior Litigation Counsel; Brooke M.
28                                       Maurer, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Qi Qing Weng, a native and citizen of the

6    People’s Republic of China, seeks review of a June 20, 2016,

7    decision of the BIA affirming a January 5, 2015, decision of

8    an Immigration Judge (“IJ”) denying Weng’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Qi Qing Weng, No. A 087 978 578

11   (B.I.A. June 20, 2016), aff’g No. A 087 978 578 (Immig. Ct. N.Y.

12   City Jan. 5, 2015).   We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the BIA’s and IJ’s decisions.       Wangchuck v. Dep’t of Homeland

16   Sec., 448 F.3d 524, 528 (2d Cir. 2006).    The standards of review

17   are well established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

18   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

19       The agency may, “[c]onsidering the totality of the

20   circumstances,” base an adverse “credibility determination on

21   the demeanor, candor, or responsiveness of the applicant” or

22   on inconsistencies or omissions in an applicant’s oral and

23   written statements and other record evidence, regardless of
                                     2
1    whether any such discrepancies “go[] to the heart of the

 2   applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 3   Lin, 534 F.3d at 163-64, 166-67.      “We defer . . . to an IJ’s

 4   credibility determination unless . . . it is plain that no

 5   reasonable fact-finder could make such an adverse credibility

 6   ruling.”    Xiu Xia Lin, 534 F.3d at 167.    The adverse

 7   credibility determination is supported by substantial

 8   evidence.

 9        We defer to the IJ’s conclusion that Weng’s demeanor

10   undermined his credibility.   Jin Chen v. U.S. Dep’t of Justice,

11   426 F.3d 104, 113 (2d Cir. 2005).   Moreover, the record supports

12   the IJ’s conclusion that Weng was non-responsive and

13   inconsistent when asked for details of his proselytizing, and

14   when and why he applied for asylum.   See Li Hua Lin v. U.S. Dep’t

15   of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can be still

16   more confident in our review of observations about an

17   applicant’s demeanor where, as here, they are supported by

18   specific examples of inconsistent testimony.”).     Nor is Weng’s

19   explanation for his silences and inability to recall details

20   compelling because it did not resolve why he was able to answer

21   other questions involving his religious practice.      See Majidi

22   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (“[A] petitioner

23   must do more than offer a plausible explanation for his

                                     3
1    inconsistent statements to secure relief; he must demonstrate

2    that a reasonable fact-finder would be compelled to credit his

3    testimony.” (quotation marks omitted)).

4        To     the   extent   Weng   raises   an   issue   regarding   his

5    competency, we discern no error in the agency’s conclusion that

6    he was competent.     He was counseled, he submitted no medical

7    evidence, and he testified that he understood his baptism

8    classes.    Although the IJ did not explicitly discuss Weng’s

9    level of education, his lack of formal education would not

10   explain why he had difficulty answering questions about his own

11   practice of Christianity.

12       In addition to Weng’s lack of responsiveness, his

13   inconsistencies about when and why he applied for asylum

14   undermined the sincerity of his claim.         Weng initially

15   testified that he applied for asylum because he was afraid of

16   persecution as a Christian in China, but later acknowledged that

17   he decided to apply for asylum before ever attending a church.

18   This suggests that Weng manufactured his asylum claim and casts

19   the sincerity of his belief into doubt.         See Y.C. v. Holder,

20   741 F.3d 324, 332 (2d. Cir. 2013) (“To establish eligibility

21   for asylum, an applicant must show that he or she . . . has a

22   well-founded fear of future persecution, on account of . . .

23   religion.”); id. at 338(noting that particular asylum claims

                                        4
1    arising from actions taken in the United States “may be

2    especially easy to manufacture”); see also 8 U.S.C. § 1101

3    (a)(42).

4        Overall, the inconsistencies and lack of responsive

5    testimony provide substantial evidence for the adverse

6    credibility determination, particularly as they undermine the

7    sincerity of Weng’s adoption of Christianity.   See Xiu Xia Lin,

8 534 F.3d at 167.     Because Weng’s asylum, withholding of

9    removal, and CAT claims were all based on the same factual

10   predicate, the adverse credibility determination is

11   dispositive.     Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

12   2006).     Accordingly, we do not reach the agency’s alternative

13   rationale that Weng failed to show an objectively reasonable

14   fear of future persecution.     See INS v. Bagamasbad, 429 U.S.
15   24, 25 (1976) (“As a general rule courts and agencies are not

16   required to make findings on issues the decision of which is

17   unnecessary to the results they reach.”).

18       For the foregoing reasons, the petition for review is

19   DENIED.

20                                  FOR THE COURT:
21                                  Catherine O’Hagan Wolfe, Clerk




                                      5